Citation Nr: 1243365	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-46 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The Veteran performed active military service from November 1972 to November 1976.  This matter arises to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

Competent evidence of a current right ankle disability is not of record. 


CONCLUSION OF LAW

A right ankle disability was not incurred in active military service.  38 U.S.C.A. §§ 1110 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the Veteran of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided adequate notice in its December 2008 notice letter.  The letter mentioned all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice includes information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in obtaining service treatment records and pertinent private and VA treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA provided a hearing before the Board.  The Veteran was afforded a VA medical examination in April 2012.  This medical examination was adequate, as it was based upon a review of the evidence of record, consideration of the Veteran's lay statements, and examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board remanded the case for development in April 2012.  In this case, all development that was ordered in the remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 

§ 3.303(a) (2012).  Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends that he has a right ankle disorder related to an injury during active service.  His right ankle was found clinically normal upon service entry.  A service treatment record dated in October 1975 reflects a left ankle sprain.  Subsequent service treatment records, including those for Reserve component service after discharge from active military service, do not mention any complaints, treatment, or findings of a left or right ankle disorder.  

A February 2009 RO rating decision denied service connection for residuals of sprains of both ankles.  In his September 2009 notice of disagreement, the Veteran explained that the service treatment records erroneously recorded a left ankle injury, although it was the right ankle that was actually injured.  He denied any problem with the left ankle. 

The Veteran's daughter and spouse have offered written statements to the effect that the Veteran occasionally had right ankle complaints, rather than left ankle complaints.  Additionally, in January 2012, the Veteran testified before the Board that he injured his right ankle in 1975 and received treatment by a medical corpsman.  He testified that this twisting injury caused intermittent problems that were slowly worsening.  He recalled that while he underwent several post-service employment physical examinations over the years, he avoided mentioning a right ankle disability.  He testified that he had received no medical treatment for the right ankle since active service .  

According to an April 2012 VA examination report, the examiner reviewed the evidence of record, and elicited a history and relevant symptoms from the Veteran.  

The examiner stated that although the service treatment records showed a left ankle injury, the Veteran's claim that he injured his right ankle during active duty service and not the left, was plausible.  Upon examination of the right ankle, the examiner found no abnormality and a diagnosis of a right ankle disorder was not given.  The examiner concluded that a right ankle sprain during active service resolved with no residual and therefore it is unlikely that any right ankle disability originated during active service.  

The statements of the Veteran, as well as his spouse and daughter, are competent evidence with respect to symptoms readily observable.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the Board finds these statements credible, as there is no indication of lack of veracity.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  However, to the extent that the Veteran asserts he has a right ankle disorder, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The diagnosis of a disorder is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a right ankle disorder has not been presented and the appeal must be denied.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


